
	
		II
		109th CONGRESS
		2d Session
		S. 3932
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2006
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To limit the amount of funds available to the Aeronautics
		  Research Mission Directorate of the National Aeronautics and Space
		  Administration during fiscal year 2007 and fiscal years
		  thereafter.
	
	
		1.Limitation on funds available
			 to Aeronautics Research Mission Directorate of National Aeronautics and Space
			 Administration during fiscal year 2007 and fiscal years
			 thereafterNotwithstanding any
			 other provision of law, the total amount of funds available to the Aeronautics
			 Research Mission Directorate of the National Aeronautics and Space
			 Administration during any fiscal year after fiscal year 2006 may not exceed
			 $724,000,000.
		
